DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the plane upon which sectional views are taken should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view in accordance with 37 CFR 1.84(h)(3),1 however the sectional views as shown in figs. 1, 5, and 7 are designated by the letters A-D. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giacchi et al., US 2010/0247308.

In regard to claim 1,
Giacchi discloses a linear compressor comprising: a cylinder 1 that extends in an axial direction; a piston 4 received in the cylinder 1 and configured to reciprocate relative to the cylinder 1 along the axial direction; and a bearing inflow passage (holes 15)  that penetrates the cylinder 1 and that is configured to supply refrigerant to the piston 4,2 the bearing inflow passage comprising a front bearing inflow passage (holes 15 to the left of center in annotated fig. 1) and a rear bearing inflow passage (holes 15 to the right of center in annotated fig. 1) that are spaced apart from each other in the axial direction, wherein each of the front bearing inflow passage  3 (holes 15) that are spaced apart from each other in a circumferential direction of the cylinder 1. 

    PNG
    media_image1.png
    366
    581
    media_image1.png
    Greyscale
	
	In regard to claim 3,
Each of the front bearing inflow passage and the rear bearing inflow passage 15 comprises: a first bearing inflow passage (second section 17) that extends radially inward from an outer circumferential surface of the cylinder 1; and a second bearing inflow passage (first section 16) that extends radially inward from the first bearing inflow passage to an inner circumferential surface of the cylinder 1, and wherein the second bearing inflow passage includes the plurality of arc bearing inflow passages. Note that both 16 and 17 are arranged in a fashion that may be interpreted as including the “arc bearing inflow passages.”
In regard to claim 6,
The second bearing inflow passage 16 extends along at least a portion of the inner circumferential surface of the cylinder 1.
 
In regard to claim 10, 
Conical third section 18 may be interpreted as a pocket that is recessed radially outward from an inner circumferential surface of the cylinder 1 (see fig. 2).
 
In regard to claim 19,
The plurality of arc bearing inflow passages 15 comprise: a plurality of front arc bearing passages that are defined at a first plane orthogonal to the axial direction, that are recessed radially outward from an inner circumferential surface of the cylinder, and that are spaced apart from each other in the circumferential direction of the cylinder; and a plurality of rear arc bearing passages that are defined at a second plane orthogonal to the axial direction, that are recessed radially outward from the inner circumferential surface of the cylinder, and that are spaced apart from each other in the circumferential direction of the cylinder (see figs. 1 and 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giacchi et al., US 2010/0247308, in view of Ahn et al., US 9,890,779.

In regard to claim 16,
Giacchi discloses all of the limitations substantially as claimed but fails to teach that the bearing inflow passage further comprises a filter installation groove that is recessed radially inward from the outer circumferential surface of the cylinder and that extends in the circumferential direction of the cylinder. However, Ahn teaches a substantially similar linear compressor with gas bearing inflow passages 122 that include a filter installation groove (see annotated fig. 7) that is recessed radially inward from the outer circumferential surface of a cylinder body 121 and that extends in the circumferential direction of the cylinder. This allows for a filter 330 to be introduced such that it may prevent a foreign substance having a predetermined size or more from being introduced into the cylinder 120 and perform a function of absorbing oil contained in the refrigerant (see col. 10, ll. 54-58). As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the bearing inflow passage of Giacchi with the filter and filter groove of Ahn to prevent foreign substances and oil from being introduced into the cylinder.

In regard to claim 17,
In combination, the first bearing inflow passage 17 of Giacchi would have an outer end connected to the filter installation groove and an inner end connected to the second bearing inflow passage 16 (see figs. 1 and 2 of Giacchi). 

In regard to claim 18,
Ahn includes a bearing filter 330 that is accommodated in the filter installation groove and that is configured to filter foreign substances from refrigerant and supply filtered refrigerant to the first bearing inflow passage (see col. 10, ll. 54-58). 

    PNG
    media_image2.png
    464
    481
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2, 4, 5, 7-9, 11-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.84(h)(3) states, in relevant part: Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. 
        2 See para. [0033]: “A pressure difference…drives a flow of the compressed gas through the holes 15, which generates a gas cushion between the inner side of the tube section 1 and the piston 4 and thus makes possible a non-contact movement of the piston 4.” Note that the compressor is disclosed as for use in a refrigeration device. 
        3 Note that the term “arc bearing inflow passages” does not preclude holes of minor dimension, as any holes arranged on the outside surface of a cylinder will have some dimension in the radial direction such that they may be interpreted as “arc” bearing inflow passages. Cf. the recitation in claim 2, which precludes simple holes as “arc bearing inflow passages.”